DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 and Species A in the reply filed on 9 November 2021 is acknowledged.
Examiner notes that claims 12 and 13 do not appear to be drawn to species A, rather they are drawn to Species B.  Therefore, they are withdrawn.
Examiner also notes that amendments to claim 14 to include the additional features recited in the preamble of claim 1 have been considered.  The claim has been examined with Invention 1 based on the amendments.  However, Examiner also notes that a rejection under 35 USC 112d has been set forth since the claim does not further limit claim 1.
Claims 11-12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim 1: vacuum transfer unit which has been interpreted as a vacuum transfer chamber and equivalents thereto as set forth in the specification, e.g., at para. 29; substrate transfer mechanism which has been interpreted as a transfer arm and equivalents thereto as set forth in the specification, e.g., at para. 35; driving mechanism which has been interpreted as a motor or ball screw and equivalents thereto as set forth in the specification, e.g., at para. 65; claim 2: heating mechanism which has been interpreted as a resistance heater and equivalents thereto as set forth in the specification, e.g., at para. 54; claim 6:  annular member which has been interpreted as a cover and equivalents thereto as set forth in the specification, e.g., at para. 55; claims 7-9: pin driving mechanism which has been interpreted as motor or a ball screw and equivalents thereto as set forth in the specification, e.g., at para. 58; claim 11:  position regulating member no specific and sufficient structure was located in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: claim 1:  substrate accommodating unit (additional sufficient structure recited), partition member (partition is considered enough structure) ; claim 4:  shield member (shield is considered enough structure); claim 11:  shield support member (shield support is considered enough structure).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the 
Both claims 1 and 14 have been interpreted as if the limitations of the preamble into the claim as per MPEP 2111.02.  Thus, the claimed invention has been interpreted essentially as a transfer apparatus including the accommodating unit and other recited structural limitations.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As discussed above, position regulating member invokes interpretation under U.S.C. 112(f). However, no reference of “pin regulating mechanism” in the disclosure details a specific structure to perform the claimed function attributed thereto.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  In order to expedite examination, Examiner has interpreted any structure capable of the claimed function readable thereon.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation position regulating member invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  In order to expedite examination, Examiner has interpreted any structure capable of the claimed function readable thereon.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   As amended claim 14, fails to further limit claim 1, the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  See MPEP 2111.02 – Effect of Preamble.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,395,094 to Tanaka et al.
According to a first interpretation, the first space and the second space are interpreted as annotated below.

    PNG
    media_image1.png
    544
    633
    media_image1.png
    Greyscale
Regarding claim 1, according to the first interpretation:  Tanaka et al. disclose a substrate accommodating unit (Fig. 1a, 44 and 46) of a substrate transfer apparatus in which multiple vacuum transfer units (32 and 34), each having therein a substrate transfer mechanism (32 A, B and 34 A, B) configured to hold and transfer a substrate, are arranged consecutively, the substrate accommodating unit being disposed adjacent to each of the vacuum transfer units in an arrangement direction of the vacuum transfer units, the substrate accommodating unit comprising: a hollow housing (formed by bounding walls) having, on one sidewall in the arrangement direction of the vacuum transfer units, a loading/unloading port (Fig. 2 at 28) for loading and unloading a substrate into and from the adjacent vacuum transfer unit; a partition member (64) disposed in the housing and configured to be vertically 
With respect to claim 2, a substrate support (surface of 78 for supporting substrate) on which the substrate is placed is disposed in the second space of the housing.
With respect to claim 3, the substrate support has a heating mechanism (60) configured to heat the substrate placed thereon.  Note:  Column 7, rows 45-50 of Tanaka et al. teach that the heating mechanism may be provided with respect to the substrate support in the second space, as opposed to the first space to heat the substrate placed thereon.  Furthermore, the disclosed heating mechanism is considered to be functionally equivalent the resistance heater provided as an example in Applciant’s written description.
With respect to claim 4, the apparatus may further comprise a shield member (88) that surrounds the substrate support and is configured to be vertically movable.  
With respect to claim 5, the shield member is formed in a box shape having an inlet/outlet for the substrate on a sidewall thereof.  See, e.g., Fig. 5.
With respect to claims 7-8, Tanaka et al. further disclose substrate support pins (90) configured to support the substrate when the substrate is transferred between the substrate support and the substrate transfer mechanism of the adjacent vacuum transfer unit; and a pin driving mechanism (84) configured to vertically move the substrate support pins, wherein the shield member is vertically moved by driving the pin driving mechanism.  
With respect to claim 14, see above characterization of claim 1 which includes all the same features.

According to a second interpretation, the first space and the second space are interpreted as annotated below.

    PNG
    media_image2.png
    544
    640
    media_image2.png
    Greyscale

Regarding claim 1, according to the first interpretation:  Tanaka et al. disclose a substrate accommodating unit (Fig. 1a, 44 and 46) of a substrate transfer apparatus in which multiple vacuum transfer units (32 and 34), each having therein a substrate transfer mechanism (32 A, B and 34 A, B) configured to hold and transfer a substrate, are arranged consecutively, the substrate accommodating 
With respect to claim 2, a substrate support (surface of 78 for supporting substrate) on which the substrate is placed is disposed in the second space of the housing.
With respect to claim 3, the substrate support has a heating mechanism (60) configured to heat the substrate placed thereon.  Note:  Column 7, rows 45-50 of Tanaka et al. teach that the heating mechanism may be provided with respect to the substrate support in the second space, as opposed to the first space to heat the substrate placed thereon.  Furthermore, the disclosed heating mechanism is considered to be functionally equivalent the resistance heater provided as an example in Applciant’s written description.
With respect to claim 4, the apparatus may further comprise a shield member (88) that surrounds the substrate support and is configured to be vertically movable.  
With respect to claim 5, the 
With respect to claim 6, an annular member (vertical and top surfaces of 78) attached to an outer peripheral portion of the substrate support (bottom surface of 78), wherein when the first space and the second space are airtightly separated by the partition member, an upper end of the inlet/outlet of the shield member is lower than an upper end of the annular member while the substrate support to which the annular member is attached is surrounded by the shield member.
With respect to claim 10, the shield member is vertically moved by the driving mechanism.  
With respect to claim 14, see above characterization of claim 1 which includes all the same features. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to fairly suggest all the limitations of claim 9, which, as written, also includes the features of claims 1-6 as well.  Although movable substrate support pins are known in the art, the prior art fails to teach or fairly suggest movable support pins with the claimed functionality associated with transfer from a substrate transfer mechanism in an apparatus having each of the other claimed features as well.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716